Martin, P. J.
(dissenting). Respondent Whieher has indicated a willingness to increase his offer whenever a higher bid was made by a competitor. The final bid was not made until after the matter had been marked submitted. We are not persuaded that the proposed agreement embodies the best offer obtainable. In the circumstances, the matter should be sent to an official referee to hear all parties interested and to report the best obtainable offer.
Townley, Glennon and Callahan, JJ., concur .in decision; Martin, P. J., dissents in memorandum in which Cohn, J., concurs.
Order affirmed, with twenty dollars costs and disbursements. No opinion. [See post, p. 1038.]